Citation Nr: 0911951	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  04-39 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
variously diagnosed low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1967 to October 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision by the Milwaukee RO that denied an 
increased rating for the Veteran's service-connected low back 
disability.  A November 2004 rating decision continued the 20 
percent rating for the veteran's low back disability, but 
granted separate ratings (20 percent each) for right and left 
lower extremity neurological manifestations of the low back 
disability.  The Veteran has not disagreed with the ratings 
for the lower extremity neurological manifestations.  In July 
2007, the case was remanded for additional notice and to 
schedule the Veteran for the Travel Board hearing he sought.  
In April 2008, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  In June 2008 the case was remanded for 
additional development and notice.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's low back 
disability has been manifested by no more than moderate 
limitation of motion; severe limitation of motion, severe 
lumbosacral strain, incapacitating episodes of disc disease, 
or forward flexion of the thoracolumbar spine limited to 30 
degrees or less are not shown; the spine is not ankylosed.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
Veteran's variously diagnosed low back disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes (Codes) 5292, 5293 5295 (as in effect prior 
to September 26, 2003), Codes 5237, 5243 (effective September 
26, 2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b) (1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) the U.S. 
Court of Appeals for Veterans Claims outlined the notice that 
is necessary in an increased rating claim, to  include, with 
some degree of specificity, what evidence is needed to 
substantiate the claim.  

An April 2003 letter (prior to the initial adjudication) 
generally informed the Veteran of the information required of 
him to enable VA to obtain evidence in support of his claim, 
the assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  A June 2008 letter provided the Veteran 
complete Vazquez-Flores- compliant notice.  The Veteran 
responded the following month, and indicated that he had 
nothing further to submit.  The claim was thereafter 
readjudicated.  See the November 2008 supplemental statement 
of the case.   The Veteran is not prejudiced by this process, 
nor is it otherwise alleged.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and all pertinent/identified 
postservice records that could be obtained have been 
obtained.  He was afforded VA examinations including, most 
recently, in October 2008.  VA's duty to assist is met.

II. Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

The schedular criteria for rating the spine were revised, 
effective September 26, 2003.  From their effective date, the 
Veteran is entitled to a rating under the revised criteria.  

Pre-September 26, 2003 Criteria

Under Code 5295, a 20 percent rating was assigned for 
lumbosacral strain when there was muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in standing position.  A 40 percent rating required severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a.

Under Code 5292 a 20 percent rating was warranted for 
moderate limitation of lumbar motion and a 40 percent rating 
was warranted for severe limitation of lumbar motion.  Id.

Code 5293 provided that intervertebral disc syndrome should 
be evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations, whichever method results in 
the higher rating. Note 1 following Code 5293 provided that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician and that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. Note (2) provided: When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic code or codes.  A 20 percent 
rating is warranted for incapacitating episodes of a total 
duration of at least two weeks but less than 4 weeks, during 
the past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes if such episodes had a total duration 
of at least four weeks but less than six weeks, during the 
past 12 months.  38 C.F.R. § 4.71a.

Criteria effective September 26, 2003

Revisions in the criteria for rating disabilities of the 
spine that came into effect on September 26, 2003 provide, in 
essence, that lumbosacral strain (Code 5237) is to be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (General Formula), and disc disease (Code 5243) is 
rated either under the General Formula or based on 
incapacitating episodes (whichever is more favorable).

Under the General Formula, a 20 percent rating is warranted 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees but no greater than 60 degrees; when the 
combined range of motion is not greater than 120 degree; or 
when muscle spasm or guarding is severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted when forward flexion of the thoracolumbar spine 
is 30 degrees or less or there is favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Under Code 5243, as it pertains to incapacitating episodes, 
the criteria are essentially identical to those in Code 5293 
(in effect from September 23, 2002 to September 26, 2003).
The Veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  

III. Factual Background and Analysis

The Veteran's STRs and his Bronze Star citation show that he 
sustained shrapnel wounds in service.  A July 1971 rating 
decision granted service connection for mid lumbar spine scar 
residuals of the shrapnel wound.  A July 1984 rating decision 
determined that chronic low back strain with degenerative 
changes and evidence of bulging disc at L5/S1 could not be 
disassociated from the service connected low back shrapnel 
wounds, recharacterized the service connected low back 
disability entity as such, and rated it 20 percent.  

The instant claim for increase was received in April 2003 
(Consequently, the period for consideration begins in April 
2002.); there are no pertinent records for the one year 
period preceding April 2003.  With his claim the Veteran 
submitted a report of evaluation for acute back pain in 
August 2000.

On May 2003 VA examination, the Veteran reported he had not 
received treatment for his back disability since his last VA 
examination, in 1984.  He complained of intermittent low back 
pain with jolts of sudden pain that only lasted a few 
seconds.  A few times a month he had achiness in his low back 
that lasted 2 or 3 days.  He indicated his back was 
aggravated by lifting more than 15 pounds, and any bending, 
standing more than 5 to 10 minutes, or exposure to cold and 
damp weather.  The pain was alleviated only by bedrest; he 
did not take medication, and did not use a back brace or 
assistive devices. He denied loss of bladder or bowel 
function due to his back disorder.  Examination of the lumbar 
spine revealed no abnormal curvatures; the Veteran had normal 
posture.  Lumbar flexion was to 60 degrees, extension to 10 
degrees, and bilateral lateral flexion and bilateral rotation 
were to 30 degrees, each.  The Veteran did not complain of 
pain before, during, or after repetitive motion.  He had good 
muscle tone and bulk without any evidence of muscle fatigue 
or spasms after repetitive motion.  He complained of mild 
tenderness with palpation of L3-L5, but there was no evidence 
of muscle spasm.  The straight leg raise test was negative, 
bilaterally.  The physician noted that the Veteran's 
disability was unchanged since the last VA examination.  

On June 2004 VA examination, the Veteran's gait, tandem, and 
toe and heel gait were normal.  The lumbar spine had a normal 
curvature.  On repeat testing, forward flexion of the lumbar 
spine was to 85, 90, and 90 degrees; extension was to 10, 10, 
and 10 degrees; lateral bending to the right was to 10, 10, 
and 13 degrees, and lateral bending was to the left was to 
15, 13, and 13 degrees; and bilateral rotation was to 7, 12, 
and 10 degrees.  The straight leg raise test was negative, 
bilaterally.  The paravertebral muscles, sacroiliac joint, 
and gluteal muscles did not have tenderness or atrophy, 
bilaterally.  

In an April 2005 VA treatment record it is noted that the 
Veteran complained of low back pain of 2 week duration.  He 
reported his back felt "like a disc gives out and then legs 
give out", and was seeking renewal of pain medication.  He 
reported he had started to do yard work when his back pain 
flared up.  There were no bowel or bladder symptoms.  He was 
given medication and sent home.  

In September 2005 the Veteran reported his back usually acted 
up once a month and resolved within a week; otherwise, he 
remained fairly active.  He reported he could walk in the 
mall without difficulty, and he enjoyed scuba diving.  He 
denied having changes in bladder or bowel function, or having 
falls.  In March 2006, he complained of intermittent low back 
pain.  He added that he was not interested in physical 
therapy.  He ambulated with a standard cane and was able to 
squat with pain.  He could walk for 10 minutes and stand for 
5 minutes before his pain increased.  Active ranges of motion 
in forward flexion, extension, bilateral side bend, and 
bilateral rotation were noted to be limited.  It was also 
noted that the Veteran had a history of cerebrovascular 
accident with left hemiplegia.

On September 2007 VA examination, the Veteran complained of 
constant low back pain which he rated 7 (on a scale of 10).  
The pain worsened upon walking more than one block, 
repetitive bending, or lifting more than 20 pounds; it 
improved with pain medication.  He also complained of 
occasional stiffness in the low back, but denied flare-ups.  
He reported that in the prior year his back "gave out" 
while he was walking on a flat surface and he was 
hospitalized for 24 hours.  The Veteran came to the 
examination with a cane.  He did not use a back brace; he 
used a wheeled walker for ambulation at times.  He indicated 
he could walk one block before having back pain, and that 
even though he felt unsteady at times he did not have a 
history of falling.  On examination there was no abnormal 
curvature of the lumbosacral spine or paraspinal muscle 
spasm.  Deep palpation of the L5-S1 region produced mild 
pain.  Forward flexion of the lumbar spine was to 70 degrees 
and extension was to 20 degrees.  The Veteran complained of 
pain at the end of extension on his first attempt; it did not 
worsen with 3 repetitions of ranges of motion.  Bilateral 
lateral flexion was to 20 degrees, with pain at the end 
flexion on the first attempt which did not worsen with 
repetition.  Bilateral lateral rotation was to 30 degrees and 
was pain free; there was no additional loss of function with 
three repetitions.  The straight leg raise test was negative.  

At the April 2008 Travel Board hearing the Veteran asserted 
his low back disability warranted a higher rating because he 
had difficulty walking and he had problems with his discs.  
He stated that activities such as gardening caused back pain 
and required him to take medication and lay down for 5 to 6 
hours.  

On October 2008 VA examination, the Veteran complained of 
persistent back pain rated 7/10.  The pain increased with 
bending or walking and was alleviated by sitting or lying 
down.  The examiner reviewed the claims file and noted the 
Veteran had not sought any treatment for his back in the past 
two years, and had declined physical therapy in 2006 when it 
was recommended.  The Veteran reported he had been retired 
for 14 years and was currently unemployed.  He was 
independent in activities of daily living, and was able to 
maintain lawn care and do snow removal.  It was noted that 
the Veteran had not been given physician-ordered bed rest for 
his low back disability.  Examination of the spine revealed 
no evidence of scoliosis or paraspinal spasm.  There was an 
area of tenderness in the mid lumbar spine, and pressure in 
the area caused discomfort.  Range of lumbar motion testing 
revealed forward flexion to 70 degrees, extension 20 degrees, 
and bilateral lateral bending and bilateral rotation 30 
degrees, each.  The Veteran reported discomfort when moving 
in an extension position and pain at the end range.  He also 
had pain when moving up from flexion into an extension, but 
there was no evidence of additional restriction of motion as 
he moved.  Repetitive testing (three repetitions in each 
direction) found no additional loss of range of motion, 
fatigue, weakness, or instability.  The examiner commented 
that the current examination was similar to the previous 
examination.  The diagnosis was chronic lumbar strain with 
degenerative changes. 

The Veteran's service connected low back disability 
encompasses lumbosacral strain, disc disease, and arthritis, 
and may be rated as any of these entities.  Considering the 
claim for increase under the criteria in effect prior to 
September 26, 2003, the Board notes that at no time during 
the appeal period has limitation of lumbar motion more nearly 
approximated a level best characterized as severe rather than 
moderate.  VA examinations in May 2003, June 2004, September 
2007, and October 2008 found fairly good range of motion; the 
greatest overall restriction was found in May 2003, when 
flexion was to 60 degrees and extension was to 10 degrees.  
[Normal range of motion of the thoracolumbar spine is forward 
flexion to 90 degrees, extension to 30 degrees, and bilateral 
lateral flexion and rotation to 30 degrees.  See 38 C.F.R. § 
4.71, Plate V (2008).]  The ranges were performed without 
pain.  Other examinations showed a greater degree of motion 
and pain only at the extremes.  Repetitive motion did not 
find any additional limitation of motion due to pain, 
fatigue, weakness, incoordination, or instability.   
Furthermore, the evidence does not show loss of lateral spine 
motion, listing of the whole spine, positive Goldthwaite's 
sign, or marked limitation of forward bending or abnormal 
mobility on forced motion (so as to warrant the next higher 
rating under Code 5295).  As noted above, the Veteran has not 
disagreed with the ratings assigned for neurological symptoms 
of the lower extremities.  The record does not show any 
further neurological manifestations (bladder/bowel 
impairment, e.g.) that would warrant separate ratings.  

There is no evidence or reports of incapacitating episodes 
due to the Veteran's service-connected low back disability 
that would warrant rating on such basis.  (The Veteran has 
reported he had a one day hospitalization in approximately 
2006.  The treatment records he identified do not show this 
hospitalization, and he has indicated he has nothing further 
to submit.  The records do show he suffered a mild stroke 
with left hemiplegia.)  Ankylosis of the spine was not shown 
on any examination, and a rating on such basis is not 
warranted.   

None of the alternate schedular criteria for a rating in 
excess of 20 percent under the pre-September 26, 2003 
criteria for rating disabilities of the spine are met; 
therefore, a rating in excess of 20 percent under the pre-
September 26, 2003 criteria is not warranted.  

Considering the rating under the revised criteria effective 
September 26, 2003, the next higher (40 percent) rating under 
the General Formula requires limitation of thoracolumbar 
spine to 30 degrees or less or ankylosis; neither of which is 
shown at any time during the appeal period.  As noted above, 
there is no basis for assigning a rating in excess of 20 
percent based on incapacitating episodes (the criteria for 
which are essentially identical to those in effect prior to 
September 26, 2003),  Likewise, there is no basis for 
assigning any additional ratings for neurological 
manifestations, as no neurological manifestations in addition 
to those of the lower extremities are shown.  

Consequently, the September 26, 2003, revisions to the rating 
criteria also provide no basis increasing the rating for the 
Veteran's service connected low back disability.  

Inasmuch as the record does not show any factors which would 
indicate that the regular schedular criteria are inadequate 
for rating the Veteran's service connected low back 
disability (frequent hospitalization, marked interference 
with employability, e.g.) referral for extraschedular 
consideration (See  38 C.F.R. § 3.321) is not warranted (and 
such has not been specifically sought).  Notably, the Veteran 
is many years retired, and his activity restrictions due to 
the service connected low back disability do not suggest that 
as a result of such disability he would be significantly 
impaired for, at least, the less strenuous and sedentary 
types of employment.  

In summary, the Board finds no distinct period during which 
the criteria for a rating in excess of 20 percent were met 
under any applicable criteria.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has considered the legal 
provisions to the effect that reasonable doubt is to be 
resolved in the claimant's favor (38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3): inasmuch as the preponderance of 
the evidence is against the Veteran's claim, those provisions 
do not apply.


ORDER

A rating in excess of 20 percent for a variously diagnosed 
low back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


